Citation Nr: 1809279	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to a compensable rating for residuals of an old healed fracture of the left posteromedial aspect of the distal fibula.  


REPRESENTATION

Veteran represented by:	Hermogenes Marrero, Agent


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to October 1997 and from October 2003 to July 2004.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico. 
 
The rating decision denied service connection for diabetes mellitus, type II, posttraumatic stress disorder (PTSD), traumatic brain injury (TBI), and a major depressive disorder (MDD), and continued a noncompensable rating for residuals of an old healed fracture of the left posteromedial aspect of the distal fibula.  The Veteran appealed the decision.  The issues of entitlement to service connection for major depressive disorder, PTSD, and a TBI were addressed in an April 2011 Statement of the Case (SOC) and the Veteran perfected his appeal to the Board.    

In October 2014, the RO granted service connection for PTSD, which included a major depressive disorder and TBI, effective December 4, 2009.  This represents a full grant of benefits sought, these two claims are no longer in appellate status before the Board.  

A total disability rating based on individual unemployability (TDIU) is not for consideration in this case as part of the increased rating claim because a TDIU has been in effect for the entire appeal period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's residuals of an old healed fracture of the left posteromedial aspect of the distal fibula do not present with a slight disability of the ankle or knee and/or moderate, limited motion of the ankle.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of an old healed fracture of the left posteromedial aspect of the distal fibula have not been met.  38 U.S.C. §§ 1155, 5107(2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.71a, Diagnostic Codes 5262 and 5271 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Veteran filed his claim on December 4, 2009.  

The Veteran's residuals of an old healed fracture of the left posteromedial aspect of the distal fibula are currently assigned a noncompensable disability rating under Diagnostic Code 5271-5262, limited motion of the ankle and impairment of the tibia and fibula, respectively.  A hyphenated Diagnostic Code is used when the rating under one code requires the use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of the ankle.  A 20 percent rating is assigned for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a (2017).  Normal dorsiflexion is 20 degrees.  Normal plantar flexion is 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).  A 20 percent rating is the maximum available schedular evaluation for limitation of motion of the ankle.  

Under Diagnostic Code 5262, a 10 percent rating is warranted for slight knee or ankle disability with malunion of the tibia and fibula.  A 20 percent rating is warranted for malunion of tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of tibia and fibula, with loose motion, requiring a brace.  

The Board notes that the words such as "slight" and "moderate" as used in the various Diagnostic Codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2017).

When the evaluation of a disability is based upon the limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran underwent a joints examination in December 2009.  He reported a pain level of 8/10 on the pain scale for the left leg, with decreased tolerance for standing.  The Veteran used a cane, intermittently, to assist with walking.  

Upon physical examination, the examiner noted that there was a pain in the posterolateral area of the left leg but no inflammation, fracture or general deformity.  The weight bearing joint was affected, and the Veteran's gait was antalgic.  The Veteran was able to stand for 15-30 minutes.  The examiner noted that the functional limitation was that the Veteran was unable to walk more than a quarter of a mile but less than one.  The examiner noted that there was tenderness in the distal fibula, left lower extremity.  The examiner diagnosed an old healed fracture at the left posteromedial of the distal fibula.  The examiner stated that the condition did not impact motion of a joint, and that there were no flare ups.  Upon examination, there was no leg shortening, his joint was normal, and there was no evidence in the feet of abnormal weight bearing.  

In October 2014, the Veteran underwent a knee and lower legs conditions examination.  The Veteran reported pain, swelling, and limited use of the stairs due to the loss of strength.  The Veteran did not report that flare-ups impacted the function of the left knee and/or lower leg.  His left knee flexion was 110 degrees, and objective evidence of painful motion began at 90 degrees; extension ended at 10 degrees and painful motion on the extension began at 15 degrees.  

The Veteran was unable to perform repetitive-use testing with 3 repetitions because of severe pain.  The Veteran had an additional limitation in motion of the left knee and lower leg following repetitive-use testing.  The contributing factor to the functional loss was less movement than normal, pain on movement and disturbance of locomotion in both the Veteran's knees and lower legs.  

The examiner noted that the Veteran had an additional limitation in motion of the knee and lower leg following repetitive-use testing.  The examiner noted Veteran had any functional loss and/or functional impairment of the knee and lower leg.  

Muscle strength of the left knee and ankle were 5/5 for flexion.  His left ankle dorsiflexion was 4/5, indicating some level of weakness.  The left anterior and posterior joint stability tests were normal as was the medial-lateral instability test.  He had left calf atrophy.  The circumference of his right calf was 41 centimeters and his left calf was 39.5 centimeters.  The examiner noted in other finding that the Veteran had tenderness at the distal third of the fibular area.  The examiner noted that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with a prosthesis.  

The examiner noted Veteran had tenderness or pain to palpation for a joint line or soft tissues of both knee, and it affected both knees.  The examiner's impression:  An old healed fracture at the posteromedial aspect of the distal fibula with no acute changes identified.  The examiner also noted that no left leg abnormalities were identified radiographically.  

The examiner specifically found that the Veteran does not have, or has he ever had, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  

The Veteran's provided private treatment records indicate no complaints about his residuals of a fracture during the appeal period.  

Post service treatment notes, however, dated in February 2015 indicate an inspection of the left knee revealed that the Lachman, varus, valgus, and McMurray's tests were negative.  The Appley's compression test was also negative, but the Veteran complained of "some" pain upon retraction.  

Notes dated in March 2015 indicate that the Veteran's left foot dorsalis pedis was present.  Notes dated April 2015 indicate that the Veteran's left foot was normal upon inspection.  

Reviewing the evidence presented above, the Board finds that the overall disability picture for the Veteran's residuals of an old healed fracture of the left posteromedial aspect of the distal fibula during the appeal period, do not more closely approximate a 10 percent rating under the applicable Diagnostic Codes, 5271 and 5262.  The evidence does not show that the Veteran has a malunion of the tibia and fibula and therefore the level of ankle and/or knee disability does not need to be addressed, as the Diagnostic Code notes that to address the ankle and/or knee disability there must be malunion of the tibia and fibula "with" either slight, moderate, or marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  There is no medical or lay evidence showing moderate limitation of the left ankle to warrant a 10 percent rating under Diagnostic Code 5271.  Id., at Diagnostic Code 5271.  Therefore, the preponderance of the evidence is against a compensable disability rating.  38 C.F.R. § 4.3 (2017).  

The Veteran's residuals of an old healed fracture of the left posteromedial aspect of the distal fibula have not met the criteria for a higher rating at any time since the date of the request for an increase of the award; therefore, the Board may not stage the rating.  Fenderson, 12 Vet. App. at 125-26.  


ORDER

A compensable disability rating for residuals of an old healed fracture of the left posteromedial aspect of the distal fibula is denied.  


REMAND

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  Here, the Veteran contends that his diabetes mellitus, type II was incurred in service and has continued since.  The evidence of record shows that the Veteran had slightly elevated glucose levels, before his separation from service in July 2004.  Therefore, to properly decide this claim, an opinion regarding the etiology of his diabetes mellitus, type II, is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine etiology of his diabetes mellitus, type II.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i.  Military Personnel Record, received December 16, 2014, showing elevated glucose levels in June 2004.  

ii.  Medical Treatment Records-Government Facility, received November 19, 2014, showing glucose test results for July 2004; August 2005; January 2006; February 2006 and July 2006.  

c.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current diabetes mellitus, type II, is caused or aggravated by service or began within one year after discharge from active service.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for a response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


